Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
 Final Rejection

The Status of Claims:
Claims 1-3, 24, 31, 36, 587-640 are pending. 
Claims 591, 604, 607-609 and 639-640 are rejected. 
Claims 587-640 are newly added 
Claims 1-3, 24, 31, 36, 587-590,592-603,605-606, and 610-638 are allowable.

IDS 
 The IDS filed on 3/01/22 have been reviewed by the examiner 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
I.	Applicants’ argument filed 3/01/2022 has been fully considered, and they are convincing.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The rejection of Claims 1-3, 24, 31, 36 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, 1-8 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn due to applicant’s convincing arguments .

However, in view of the addition of the new claims, there are some issues to be resolved in the following:

Claims 591, 604, 607-609 and 639-640 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

In claims 591, 604, 607-609 and 639-640, the abbreviated  chemicalterms “ Ph3P”,” THF”, “TsCl” “TEA” and “DCM” are recited . Theses expressions are vague and indefinite because the claims do not define what each of the abbreviated terms is for the claims. The examiner recommends to put the specific chemical name for each term into the claims.



Applicants’ Argument		
II. 	  Applicants argue the following issues:
a. The Examiner has rejected claims 1-3, 24, 31, and 36 under 35 U.S.C. § 112(b) as allegedly being indefinite. The Examiner alleges that the language "reducing a compound of Formula (H3- N3)" and "reducing a compound of Formula (B)" recited in claims 1 and 24, respectively, is "vague 9847708.1 Application No.: 16/628,50417 Docket No.: H0824.70242US02and indefinite because the claims do not specify what kinds of reagents and catalyst are involved in the reduction." Office Action at page 8. The Examiner recommends reciting reagents in the claims. Applicant respectfully disagrees with the Examiner. 
The methods of claims 1 and 24 involve a step of reducing an azide to yield an amine. Paragraphs [00194]-[00199] of the present Application explain that the step of reducing "may be carried out in the presence of any reagents or conditions capable of reducing an azide to an amine," providing non-limiting examples such as palladium and H2, hydride sources, and phosphine reagents. The Applicant in paragraph [00194] even provides a review article (Scriven et al., "Azides: their preparation and synthetic uses," Chem. Rev., 1988, 88(2), 297-368) which supplies further examples of reagents and conditions for reducing an azide to an amine. 


Regarding the applicant’s argument, the examiner has noted applicants’ arguments. They are persuasive. However, as indicated in the above, in view of the addition of the new claims, there are some issues under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. Until the issues are resolved, the application is not ready for its allowance.





 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR V OH whose telephone number is (571)272-0689.  The examiner can normally be reached on 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAYLOR V OH/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        5/5/2022